In a negligence action to recover damages for personal injuries, (1) the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), entered March 20, 1997, as denied their motion for summary judgment dismissing the complaint, and (2) the plaintiffs cross-appeal from so much of the same order as denied their motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiffs were injured when they dove off the Steeplechase Pier on Coney Island into the ocean. They allege that the defendants City of New York and New York City Department of Parks and Recreation (hereinafter the City) are liable for their injuries because they failed to take reasonable steps to warn the public that the water around the pier was not deep enough for diving.
The City moved for summary judgment on the ground that, inter alia, any alleged negligence on its part was not a proximate cause of the accident. The plaintiffs cross-moved for summary judgment on the issue of liability. The Supreme Court denied both motions. We affirm.
The City did not establish that the plaintiffs actually knew the depth of the water into which they dove, nor did it produce evidence sufficient to justify a conclusion that, as a matter of law, a reasonable person in the plaintiffs’ position should have known the depth of the water at that location. The plaintiffs failed to establish as a matter of law that any negligence on the part of the City was a proximate cause of their accident. Under these circumstances, summary judgment is not warranted (see, Amatulli v Delhi Constr. Corp., 77 NY2d 525; Ziecker v Town of Orchard Park, 75 NY2d 761; Denkensohn v Davenport, 75 NY2d 25; Johnson v Cherry Grove Is. Mgt., 175 AD2d 827). Thompson, J. P., Joy, Florio and Luciano, JJ., concur.